Name: 2013/801/EU: Commission Implementing Decision of 23Ã December 2013 establishing the Innovation and Networks Executive Agency and repealing Decision 2007/60/EC as amended by Decision 2008/593/EC
 Type: Decision_IMPL
 Subject Matter: European construction;  EU institutions and European civil service;  research and intellectual property;  organisation of transport
 Date Published: 2013-12-24

 24.12.2013 EN Official Journal of the European Union L 352/65 COMMISSION IMPLEMENTING DECISION of 23 December 2013 establishing the Innovation and Networks Executive Agency and repealing Decision 2007/60/EC as amended by Decision 2008/593/EC (2013/801/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3 thereof, Whereas: (1) Regulation (EC) No 58/2003 empowers the Commission to delegate powers to the executive agencies to implement all or part of a Union programme or project, on its behalf and under its responsibility. (2) The purpose of entrusting the executive agencies with programme implementation tasks is to enable the Commission to focus on its core activities and functions which cannot be outsourced, without relinquishing control over, and ultimate responsibility for, activities managed by those executive agencies. (3) The delegation of tasks related to programme implementation to an executive agency requires a clear separation between the programming stages involving a large measure of discretion in making choices driven by policy considerations, this being carried out by the Commission, and programme implementation, which should be entrusted to the executive agency. (4) By Decision 2007/60/EC (2), the Commission created the Trans-European Transport Network Executive Agency and entrusted it with the management of Community actions in the field of the trans-European transport network. (5) Subsequently, by Decision 2008/593/EC (3), the Commission extended the period of operation of the Trans-European Transport Network Executive Agency and redefined its objectives and tasks so that it became responsible also for the implementation of financial aid from the trans-European transport network budget under the 2007-2013 Multiannual Financial Framework. (6) The Trans-European Transport Network Executive Agency has demonstrated to be a well-organised agency which performs its mandated tasks in an effective and efficient manner in compliance with the legal framework governing its activities. The interim evaluation of the agency has shown that it holds sound productivity indicators and performs its technical and financial management to the satisfaction of stakeholders. The agency has successfully contributed to the implementation of the trans-European transport network programme and has allowed the Commission to focus on and improve the management of its policy and institutional tasks. The interim evaluation has also shown that the agency is a more cost-efficient option for the management of the trans-European transport network programme, as compared to the Commission in-house management scenario. Savings resulting from the delegation of tasks to the agency have been estimated at some EUR 8,66 million over the period of years 2008 to 2015. (7) In its Communication of 29 June 2011A budget for Europe 2020 (4), the Commission proposed to use the option of more extensive recourse to existing executive agencies for the implementation of Union programmes in the 2014-2020 Multiannual Financial Framework. (8) The cost-benefit analysis carried out in accordance with Article 3(1) of Regulation (EC) No 58/2003 has shown that delegation to the Trans-European Transport Network Executive Agency of the management of parts of the Connecting Europe Facility programme in the fields of transport, energy and telecommunications (5), as well as parts of transport and energy research under the Horizon 2020 programme (6), would make it possible to implement such programmes efficiently at a lower cost than in the Commission. Such delegation of programme management to the agency is estimated to deliver efficiency gains in the order of EUR 54 million over the 2014-2020 Multiannual Financial Framework. The analysis has also shown that bringing together the management of infrastructure and research projects in the fields of transport and energy in the same agency would result in significant economies of scale and synergies between such activities. The extension of the agencys mandate would allow the Commission and stakeholders to benefit from the agencys expertise and high quality of programme management and service delivery. It would also ensure business continuity for the beneficiaries of the trans-European transport network programme and a high level of visibility of the Union as the promoter of the programmes managed by the agency. In addition, the analysis has also shown that for the trans-European transport network (7) and Marco Polo (8) programmes the return to an in-house management arrangement would be disruptive and result in efficiency losses. (9) In order to give executive agencies a coherent identity, the Commission has, as far as possible, grouped work by thematic policy areas in establishing their new mandates. (10) The new agency should hold an extended mandate covering the management of parts of the following programmes:  the new programme Connecting Europe Facility; the management of this programme involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle,  parts of Part III Societal Challenges of the Horizon 2020 Specific Programme; the management of this programme involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle,  the legacy of the trans-European transport network programme, which was already delegated to the Trans-European Transport Network Executive Agency under the 2000-2006 Multiannual Financial Framework (as of 2007) and the 2007-2013 Multiannual Financial Framework; the management of this programme involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle,  the legacy of the Marco Polo programme, which under the 2007-2013 Multiannual Financial Framework has been managed by the Executive Agency for Competitiveness and Innovation; the management of this programme involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle. (11) In order to ensure a consistent implementation in time of this Decision and of the programmes concerned, it is necessary to ensure that the Agency shall exercise its tasks linked to the implementation of those programmes subject to and from the date on which those programmes enter into force. (12) The Innovation and Networks Executive Agency should be established. It should replace and succeed the Trans-European Transport Network Executive Agency established by Decision 2007/60/EC as amended by Decision 2008/593/EC. It should operate in accordance with the general statute laid down by Regulation (EC) No 58/2003. (13) Decision 2007/60/EC and Decision 2008/593/EC should therefore be repealed and transitional provisions should be set out. (14) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS ADOPTED THIS DECISION: Article 1 Establishment The Innovation and Networks Executive Agency (hereinafter referred to as the Agency) is hereby established from 1 January 2014 until 31 December 2024. The statute of the Agency shall be governed by Regulation (EC) No 58/2003. The Agency shall replace and succeed the executive agency set up by Decision 2007/60/EC as amended by Decision 2008/593/EC. Article 2 Location The Agency shall be located in Brussels. Article 3 Objectives and tasks 1. The Agency is hereby entrusted with the implementation of parts of the following Union programmes: (a) Connecting Europe Facility; (b) Part III Societal Challenges of the Horizon 2020 Specific Programme. This paragraph shall apply subject to and as from the date of the entry into force of each of these programmes. 2. The Agency is hereby entrusted with the implementation of the legacy of the following programmes: (a) trans-European transport network programme; (b) Marco Polo programme. 3. The Agency shall be responsible for the following tasks related to the implementation of the parts of the Union programmes referred to in paragraphs 1 and 2: (a) managing some stages of programme implementation and some phases in the lifetime of specific projects on the basis of the relevant work programmes adopted by the Commission, where the Commission has empowered it to do so in the instrument of delegation; (b) adopting the instruments of budget execution for revenue and expenditure and carrying out all the operations necessary for the management of the programme, where the Commission has empowered it to do so in the instrument of delegation; (c) providing support in programme implementation where the Commission has empowered it to do so in the instrument of delegation. Article 4 Duration of the appointments 1. The members of the Steering Committee shall be appointed for 2 years. 2. The Director shall be appointed for 5 years. Article 5 Supervision and reporting requirement The Agency shall be subject to supervision by the Commission and shall report regularly on progress in implementing the Union programmes or parts thereof for which it is responsible in accordance with the arrangements and at the intervals stipulated in the instrument of delegation. Article 6 Implementation of the operating budget The Agency shall implement its operating budget in accordance with the provisions of Commission Regulation (EC) No 1653/2004 (9). Article 7 Repeal and transitional provisions 1. Decision 2007/60/EC as amended by Decision 2008/593/EC is repealed with effect from 1 January 2014. References to the repealed Decision shall be construed as references to this Decision. 2. The Agency shall be considered the legal successor of the executive agency established by Decision 2007/60/EC as amended by Decision 2008/593/EC. 3. Without prejudice to Article 28(2), Article 29(2), Article 30 and Article 31(2) of Decision C(2013) 9235, this Decision shall not affect the rights and obligations of staff employed by the Agency, including its Director. Article 8 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. Done at Brussels, 23 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 16.1.2003, p. 1. (2) Commission Decision 2007/60/EC of 26 October 2006 establishing the Trans-European Transport Network Executive Agency pursuant to Council Regulation (EC) No 58/2003 (OJ L 32, 6.2.2007, p. 88). (3) Commission Decision 2008/593/EC of 11 July 2008 amending Decision No 2007/60/EC as regards the modification of the tasks and the period of operation of the Trans-European Transport Network Executive Agency (OJ L 190, 18.7.2008, p. 35). (4) COM(2011) 500 final. (5) Regulation (EU) No 1316/2013 of the European Parliament and of the Council of 11 December 2013 establishing the Connecting Europe Facility (OJ L 348, 20.12.2013, p. 129). (6) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) (OJ L 347, 20.12.2013, p. 104); and Council Decision 2013/743/EU of 3 December 2013 establishing the specific programme implementing Horizon 2020  the Framework Programme for Research and Innovation (2014-2020) (OJ L 347, 20.12.2013, p. 965). (7) Regulation (EC) No 680/2007 of the European Parliament and of the Council of 20 June 2007 laying down general rules for the granting of Community financial aid in the field of the trans-European transport and energy networks (OJ L 162, 22.6.2007, p. 1). (8) Regulation (EC) No 1692/2006 of the European Parliament and of the Council of 24 October 2006 establishing the second Marco Polo programme for the granting of Community financial assistance to improve the environmental performance of the freight transport system (Marco Polo II) (OJ L 328, 24.11.2006, p. 1). (9) Commission Regulation (EC) No 1653/2004 of 21 September 2004 on a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (OJ L 297, 22.9.2004, p. 6).